Citation Nr: 1208766	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  08-35 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for service-connected anxiety disorder. 

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to November 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision, which granted service connection for an anxiety disorder, not otherwise specified, claimed as posttraumatic stress disorder (PTSD) with alcohol abuse, and assigned a 30 percent evaluation, effective May 24, 2002.

In June 2010, a videoconference hearing was held before the undersigned Veterans Law Judge at the Milwaukee, Wisconsin, RO.  A transcript of this proceeding has been associated with the claims folder.

In July 2010, the Board increased the evaluation assigned to the Veteran's service-connected anxiety disorder to 50 percent and remanded the issue for further development. 

In an October 2010 rating decision, the RO increased the evaluation assigned to the Veteran's service-connected anxiety disorder to 50 percent, effective May 24, 2002.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

Additionally, the Board notes that the RO denied the Veteran entitlement to TDIU in a November 2008 rating decision.  The Veteran did not appeal the denial of this claim to the Board.  However, in the January 2012 Appellant's Post-Remand Brief, it was requested that consideration be given to individual employability.  As such, the Board finds that the Veteran has raised the issue of entitlement to TDIU since the November 2008 rating decision was issued.  

The United States Court of Appeals for Veterans Claims (Court) recently held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455.  As such, the Board finds that the issue of entitlement to TDIU must be adjudicated by the Board, and, therefore, the issues on appeal have been characterized accordingly. 

The record reflects that the Veteran submitted additional evidence to the Board in conjunction with this case accompanied by a waiver of initial review of this evidence by the agency of original jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  The Veteran's anxiety disorder is manifested by a flattened affect, panic attacks more than once a week, impaired judgment, disturbances of mood, and difficulty in establishing effective work and social relationships.

2.  The evidence of record shows that the Veteran does not meet the percentage requirements for TDIU, as his anxiety disorder is assigned a 50 percent rating.

3.  The Veteran's service-connected anxiety disorder is not of such severity so as to preclude substantially gainful employment.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for service-connected anxiety disorder have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9413 (2011).

2.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Sup. 2009); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.18, 4.19, 4.25 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).
	
Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in June 2007 and May 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  These letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, the May 2008 letter described how appropriate disability ratings and effective dates were assigned as outlined in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Furthermore, for initial rating claims or claims for an earlier effective date, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA medical records are in the claims folders.  All records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The Board finds that the record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the Veteran with a VA examination with regard to his service-connected anxiety disorder most recently in December 2010.  There is no objective evidence indicating that there has been a material change in the severity of this service-connected disability since he was last examined.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  Moreover, the Board notes that, with regard to the TDIU claim, the examiner considered the effects of the Veteran's service-connected anxiety disorder on his employability.  The Veteran currently has no other service-connected disabilities outside of his anxiety disorder.  As such, the Board finds that the examination in this case is adequate upon which to base a decision with regard to these claims and that a new VA examination need not be conducted at this time. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2011).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board notes that the Veteran's service-connected anxiety disorder is evaluated under Diagnostic Code 9413.  The regulations establish a general rating formula for mental disabilities.  See 38 C.F.R. § 4.130 (2011).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also, Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.  

1.  Entitlement to an evaluation in excess of 50 percent for service-connected anxiety disorder. 

The Veteran is seeking entitlement to an evaluation in excess of 50 percent for service-connected anxiety disorder.

After a careful review of the record, and for reasons and bases expressed immediately below, the Board finds that the Veteran's anxiety disorder is appropriately compensated with the current 50 percent rating.  38 C.F.R. § 4.7 (2011). 

The Board notes that the Veteran underwent a VA examination in December 2010.  The examiner reviewed the claims file.  Upon interview, the Veteran reported that he thinks about Vietnam two or three times per month and that, while his thoughts about Vietnam used to be upsetting, his symptoms are improved if he stays busy.  The Veteran reported that he is not able to watch war movies and he avoids people talking about war.  He reported that he does not like crowds and that he spends little time with others in his building.  He has the curtains drawn much of the time.  The Veteran reported that he used to enjoy painting but he does not have patience to do so anymore.  He reported that he gets irritable more easily and that he has decreased interesting in singing, which he also used to enjoy.  He reported that he feels detached from others.  He has love for this family.  He does not think about the future but does not feel that it would be shortened in any way.  He continues to have difficulty with anger and said that he does not go out as a result.  He is not particularly hypervigilant.  He startles easily.  He reported mild panic attacks if he is out of something at home and needs to go to the store.  He reported that his memory is largely intact.  He may lose concentration at times and he often starts books but does not finish them.  He is able to read a short newspaper.  The Veteran reported that he has not spoken to his ex-wife since he was divorced in 1996.  He did not get along well with his children and has no relationship with them now.  He reported that he does not connect like he used to.  The Veteran reported that he has difficulty concentrating when he is at work, and he also has anger problems with people in authority.  The Veteran reported that he has current mood swings.  He feels depressed much of the time.  His energy level is about 50 percent, which is good for him.  He feels worthless 50 percent of the time. He has no significant feelings of guilt but often thinks about his situation in Vietnam and detachment from people.  The Veteran reported that he last worked in 1990.  When asked as to why he is not able to work, he said that his mind does not focus.  He reported that he has had a number of appeals to the VA and Supplemental Security Income (SSI) though the years.  He reported that he is on disability for depression and HIV, and that he has received a pension since 1992.  The Veteran lives in a senior citizen building.  He manages his finances independently but stated that he had difficulty in that regard.  The examiner noted that the Veteran was casually dressed and had a friendly demeanor.  He was tangential in conversation, but there were no paraphasic errors or language difficulties noted.  Grammar was adequate.  Insight into his condition appeared mildly reduced.  His affect was flat.  He had some evidence of thought disorder when discussing a history of thinking that aliens were going to come and take him.  He said that he has not had suicidal ideations lately.  He denied any legal history.  The examiner noted that the Veteran endorsed symptoms of severe level anxiety on a self-report measure.  He also endorsed symptoms of PTSD that fell above the clinical cutoff.  The examiner concluded by noting that, by his report, the Veteran has symptoms of severe level anxiety.  However, when compared to previous and recent psychiatric examinations, no indication of anxiety was mentioned.  In addition, the Veteran stated this psychiatric functioning was relatively stable during his August 2010 appointment.  By his description, he has had a number of contacts with psychiatrists throughout the years, and his diagnosed anxiety disorder appears justified.  His symptoms of PTSD appear best captured in a generalized anxiety disorder.  The Veteran may have exaggerated some of the symptoms on self-report questionnaires, as he failed to endorse significant symptoms of anxiety during the assessment.  The examiner noted that the Veteran has not worked since 1990, and that fact alone would make it difficult for him to return to the work force presently.  He is likely, however, to be able to perform structured work, as he is reportedly completing volunteer work at the senior citizen building at which he resides.  It is likely that he would have difficulty working with others, but if he is provided an isolated environment, which would minimize his tendency to get angry with others, the Veteran may have a reasonable chance of maintaining employment.  Overall, the Veteran's chances of returning to independent employment are poor, but it appears possible that he could work if he is given the right environment and structured setting.  A GAF score of 60 was assigned. 

The Veteran also underwent a VA examination in November 2007, and an addendum was provided in December 2007.  To summarize the evidence provided in the November 2007 VA examination report and its December 2007 addendum, the Veteran described a variety of mild to moderate changes in his psychological functional status and quality of life following his reported in-service trauma.  The Veteran was noted to not have worked since his VA benefits were granted in late 1990, but it is suggested that he may have stopped working because his benefits were granted.  He keeps up with routine responsibilities of self-care.  His recreation/leisure pursuits were noted to appear adequate.  Symptoms of mild to moderate persistent re-experiencing, avoidance, and increased arousal warranted the diagnosis of anxiety disorder not otherwise specified, but did not justify a PTSD diagnosis.  The examiner opined that the Veteran's anxiety disorder pre-existed service but was aggravated by his military service.  The examiner also diagnosed dysthymia and alcohol dependence in sustained full remission and found both of these conditions to be less likely than not related to service.  It was noted that the Veteran's depression was of mild to moderate severity and was fairly well managed with medications.  The examiner opined that the Veteran's PTSD symptoms would pose mild to moderate difficulties for him in a typical work setting.  The December 2007 addendum endorsed the November 2007 opinion but noted that the Veteran's psychological testing results suggested that he may have exaggerated his symptoms. 

The Veteran's VA medical records also offer evidence of the severity of his service-connected psychiatric disability.  A July 2003 VA mental health clinic assessment reflects that the Veteran talked tangentially about a number of family members, acquaintances, and friends whom the Veteran felt had not been supportive since his mother's death. 

A March 2004 VA medical record notes that the Veteran was experiencing symptoms of depression and passive suicidal ideation following the death of his mother.  A March 2005 VA medical record notes that the Veteran has occasional nightmares usually pleasant dreams about his mother.  He denied significant depression and reported that he worries about things.  A May 2006 VA medical record notes that the Veteran sometimes fears that people are in the bushes.  In a December 2006 VA treatment record, the Veteran reported feeling down but not to the point where he wishes that he were not alive or having suicidal ideation.   

A July 2003 record reflects that judgment and insight appeared limited on examination.  A May 2006 VA medical record notes that the Veteran showed poor judgment, as he was externalizing blame.  Judgment deficits were also noted in a June 2008 record. 

Disturbances in mood are indicated in a February 2008 record that notes the Veteran reported feeling irritable around other people. 

The Board further notes that difficulty in establishing effective work and social relationships is established by the evidence of record.  The July 2003 VA record notes that the Veteran has two adult children, but he is not close with them and does not see them often.  It was also noted that he and his sister had never been close and that they had been completely estranged since the death of their mother.  A March 2004 record notes that the Veteran was estranged from a number of family members.  An August 2005 VA medical record notes that the Veteran is relatively socially isolated, feels lonely, and is without too many friends.  A May 2006 VA medical record notes that the Veteran was social when he was young but started to become nervous around groups of people and began isolating more. It was noted that he is now relatively socially isolated, feels lonely, and does not have many friends.  A March 2007 VA medical record notes that the Veteran has some features of social phobia.  The November 2007 VA examination report states that the Veteran reported limited family role functioning, other than being friendly with his ex-wife, and that his social/interpersonal relationships are limited to out-of-state friends.  A February 2008 record also notes that the Veteran reported relative social isolation and that he avoids contact when he sees people. 

At his June 2010 hearing, the Veteran reported that he is on medication for daily anxiety and panic attacks.  He reported he has suicidal ideations once in a while and that he does not like crowds.  He also reported that he has paranoid thoughts, such as thinking people are watching him or snipers are after him, that cause him to stay in.  He also reported that he has some local family members with whom he is close.  He reported that he has anger issues and does not go out when he feels like he is going to choke or punch someone, but he also reported that he has not become violent with anyone in the past few years. 

The claims file also contains an August 2010 statement from the Veteran's cousin, who attested to the Veteran's mood swings and anger problems.  It was also asserted in this statement that the Veteran has panic attacks every day and forgets family names.

Upon review of the evidence of record, the Board concludes that the Veteran's anxiety disorder is appropriately evaluated with the current 50 percent rating.  Specifically, the evidence discussed above demonstrates a flattened affect, panic attacks more than once a week, reports of memory loss, impaired judgment, disturbances of mood, and difficulty in establishing effective work and social relationships.  The Board notes that the Veteran has indicated that he has had obsessional rituals which interfere with routine activities and impaired impulse control.  However, the Veteran reported at the June 2010 hearing that that he has not become violent with anyone in the past few years.  Moreover, the evidence of record does not reflect neglect of personal appearance and hygiene; spatial disorientation; near continuous panic or depression affecting the ability to function independently, appropriately, or effectively; or speech intermittently illogical, obscure, or irrelevant.  As such, the Board finds that the Veteran's symptoms are more in keeping with the criteria of a 50 percent evaluation, and a rating in excess of 50 percent is not warranted.

The Board notes that the Veteran has indicated that he has episodes of suicidal ideation in the past.  However, the Veteran denied suicidal ideation at the December 2010 VA examination and in other VA medical records.  Therefore, while the Veteran may have contemplated suicide at some point throughout the history of his anxiety disorder, the evidence of record suggests that suicidal ideation has been an intermittent manifestation of his disability, rather than a consistent one.  For this reason, and because the criteria for a 70 percent are not otherwise met, the Board finds that his disability more closely approximates the criteria for a 50 percent rating.

In rendering this decision, the Board has taken into account that the Veteran's GAF score has been recorded as 55 and 60.  According to the GAF scale, scores ranging from 51 to 60 can reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See DSM-IV at 47.  As the evaluation assigned to the Veteran's anxiety disorder is currently rated at 50 percent, the Board finds that the Veteran's moderate symptoms relating to this disability are adequately evaluated under this rating.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected anxiety disorder is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In summary, the Board concludes that the preponderance of the evidence is against the claim for a rating higher than 50 percent.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  See Fenderson, supra.

2.  Entitlement to TDIU.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service- connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b) (2011).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance. Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  The Veteran's employment history, his educational and vocational attainment, as well as his particular physical disabilities are to be considered in making a determination on unemployability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).

In this case, the Board notes that the Veteran is service connected for anxiety disorder at 50 percent.  The Veteran has no other service-connected disabilities.  His service-connected anxiety disorder alone does meet the percentage rating standards for TDIU.  38 C.F.R. § 4.16(a) (2011).  Nevertheless, the Board must consider whether the evidence warrants referral to the appropriate VA officials for entitlement to a total disability rating for compensation purposes based on individual unemployability on an extraschedular basis under the provisions of 38 C.F.R. §4.16(b).  See Bowling, 15 Vet. App. at 6.  For a Veteran to prevail on a claim for entitlement to TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough; the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Having reviewed the record, the Board finds that the evidence of record does not reflect that the Veteran is precluded from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience by reason of his service-connected anxiety disorder.

As noted above, the Veteran underwent a VA examination in December 2010.  The examiner noted that the Veteran has not worked since 1990, and that fact alone would make it difficult for him to return to the work force presently.  He is likely, however, to be able to perform structured work, as he is reportedly completing volunteer work at the senior citizen building at which he resides.  It is likely that he would have difficulty working with others, but if he is provided an isolated environment, which would minimize his tendency to get angry with others, the Veteran may have reasonable chance of maintaining employment.  Overall, the Veteran's chances of returning to independent employment are poor, but it appears possible that he could work if he is given the right environment and structured setting.

In the November 2007 VA examination report, it was noted that, based on a review of the Veteran's medical records, as well as the Veteran's verbal report, it is this examiner's opinion that the Veteran's PTSD symptoms, currently diagnosed as permanently aggravated anxiety disorder not otherwise specified, would pose mild to moderate difficulties for him in a typical work setting.  The Veteran reports that he has been unable to work since 1990, but he quickly attributed this to the fact that he applied for and was awarded VA benefits at that time.  Otherwise, the Veteran vaguely describes that he believes that he is no longer employable because his mind cannot tolerate work, people telling him what to do, going off on things and people.  Thus, other than the examiner reporting that the Veteran's mild to moderate symptoms of anxiety disorder would pose mild to moderate vocational limitations, the examiner indicated that he cannot be any more specific about how the Veteran's symptoms of anxiety disorder not otherwise specified impact his functioning at work.  The examiner concluded by noting that it appears that the Veteran stopped working in 1990 after he was awarded nonservice-connected VA benefits.

At his June 2010 hearing, the Veteran reported that he has not sought employment since 1991 and that he is unemployable due to his mental and physical state of mind. 

Upon review of all relevant evidence of record, the Board finds that the preponderance of the evidence does not reflect that the Veteran is precluded from obtaining or maintaining employment due solely to his anxiety disorder.  While the December 2010 VA examiner concluded that the Veteran's chances of returning to independent employment are poor, the examiner went on to determine that it appears possible that he could work if he is given the right environment and structured setting.  The November 2007 VA examiner determined that the Veteran's mild to moderate symptoms of anxiety disorder would pose mild to moderate vocational limitations but the examiner could not be any more specific about how his symptoms of anxiety disorder not otherwise specified would impact his functioning at work.  Therefore, the Board finds that the preponderance of the evidence of record reflects that the Veteran is not completely unable to obtain or maintain substantially gainful employment due to his service-connected anxiety disorder.  The December 2010 VA examiner's determination that the Veteran's chances of returning to independent employment are poor and the November 2007 VA examiner's determination that the Veteran's mild to moderate symptoms of anxiety disorder would pose mild to moderate vocational limitations are not determinations that the Veteran is completely unemployable due to his service-connected anxiety disorder.  As such, the Board finds that referral for extraschedular consideration is not warranted.

The Board acknowledges that, as noted above, marginal employment shall not be considered substantially gainful employment.  However, the Board does not find the December 2010 VA examiner's determination that it appears possible that the Veteran could work if he is given the right environment and structured setting is equivalent to concluding that he is limited to employment in a protected environment such as a family business or sheltered workshop.  The Board finds that the examiner is merely indicating that that a particular environment or circumstances may be required, not that the Veteran is unemployable or that the environment need be protected or sheltered.   

In summary, while the Board does not doubt that the Veteran's service-connected anxiety disorder has a significant impact on his employability, as evidenced by his 50 percent rating, the weight of the evidence does not support the contention that his service-connected disability is of such severity so as to preclude his participation in any form of substantially gainful employment.  The Board believes that the symptomatology associated with his service-connected anxiety disorder, including the degree of occupational impairment present, is appropriately compensated via the 50 percent rating which is currently assigned.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Thus, the Board finds that referral of the TDIU claim for extraschedular consideration is not warranted.


ORDER

Entitlement to an evaluation in excess of 50 percent for service-connected anxiety disorder is denied. 

Entitlement to TDIU is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


